NO. 12-20-00028-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JOHN FREDRICK OSTRANDER,                                  §       APPEAL FROM THE
APPELLANT

V.                                                        §       COUNTY COURT

THE STATE OF TEXAS,
APPELLEE                                                  §       ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
         John Fredrick Ostrander appeals his conviction for duty status not current. In one issue,
Appellant challenges the trial court’s denial of his motion to quash the complaint. We affirm.


                                                 BACKGROUND
         Appellant was charged by complaint with duty status not current. He was convicted in
Anderson County Justice Court, Precinct 2, Place 1 and assessed a fine of $156.00. Appellant
appealed his conviction to the County Court of Anderson County, where he filed a motion to
quash the complaint on the ground that it fails to allege a violation of a Texas statute and
therefore the trial court 1 lacked jurisdiction in the matter. After a hearing, the trial court denied
the motion to quash.
         Ultimately, Appellant pleaded “guilty,” and the trial court assessed his punishment at a
fine of $200.00. This appeal followed.




         1
           When an appellant appeals from a justice court conviction, he is tried de novo in the court with appellate
jurisdiction. TEX. CODE CRIM. PROC. ANN. art. 4.08 (West 2005).
                                              MOTION TO QUASH
         In Appellant’s sole issue, he argues that the trial court erred by denying his motion to
quash the complaint because the complaint fails to allege that he committed an offense against
the laws of the State of Texas. Noting that the complaint cites Federal Motor Carrier Safety
Regulations Title 49 Part 395.8(f)(1) 2 as its basis, Appellant argues that the complaint alleges a
violation of only federal law, and, therefore, the trial court lacked jurisdiction in the matter. We
disagree.
         While a violation of Regulation 395.8 is a violation of federal law, it is also a violation of
Texas law. The director of the Texas Department of Public Safety has the authority to adopt
federal safety rules regulating the safe operation of commercial motor vehicles by reference.
TEX. TRANSP. CODE ANN. § 644.051(a)(2), (c) (West 2011). In Section 4.11 of the Texas
Administrative Code, the public safety director incorporates by reference a number of federal
safety regulations, including Regulation 395.8. See 37 TEX. ADMIN. CODE § 4.11(a) (2020).
Section 644.151 of the Texas Transportation Code makes a violation of these adopted rules a
Class C misdemeanor. TEX. TRANSP. CODE ANN. § 644.151(a)(1), (b) (West Supp. 2019).
         Because a violation of Regulation 395.8 is a Class C misdemeanor in Texas, the trial
court had jurisdiction in the matter and did not err by denying Appellant’s motion to quash the
complaint. See id.; TEX. TRANSP. CODE ANN. § 644.051(a)(2), (c); 37 TEX. ADMIN. CODE
§ 4.11(a); see also TEX. CODE CRIM. PROC. ANN. § 4.08(a) (West 2005). Accordingly, we
overrule Appellant’s sole issue.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.
                                                                         JAMES T. WORTHEN
                                                                            Chief Justice

Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)

         2
           Regulation 395.8(f)(1) requires drivers of commercial motor vehicles in general to keep their records of
duty status current to the time shown for the last change of duty status. 49 C.F.R. § 395.8(f)(1) (2019).



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 9, 2020


                                         NO. 12-20-00028-CR


                                JOHN FREDRICK OSTRANDER,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                    Appeal from the County Court
                          of Anderson County, Texas (Tr.Ct.No. 65582A)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.